DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The curved finger shield region having a quasi-curved surface including a flattened nose and a sharply defined curved or rounded point placed at a tip of the curved finger shield region (claim 14 depending from claim 9)
The grip handle being arranged substantially perpendicular to the forearm support and being arranged substantially horizontal to, and parallel to, the forearm support (claim 18 depending from claim 16)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities: 
Second paragraph of page 14, line 4, “balance point 30’ ” should read --balance point 30--
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1, lines 1-2, “said device” should read --said exercise device--
Claim 1, line 4, “allowing a user” should read --configured to allow a user--
Claim 1, lines 9-10, “such that a user” should read --configured such that said user--
Claim 1, line 11, “support, can support” should read --support is capable of supporting--
For each of dependent claims 2-18, in the preamble in line 1, “The device” should read --The exercise device--
Claim 2, line 1, “said device” should read --said exercise device--
Claim 2, line 1, “a user” should read --said user--
Claim 2, line 2, “a user can contact” should read --said user is capable of contacting--
Claim 2, line 3, “said user can contact” should read --said user is capable of contacting--
Claim 3, line 1, “said device” should read --said exercise device--
Claim 3, line 1, “to said user” should read --to allow said user--
Claim 3, lines 2-3, “a floor when in a low plank” should read --said floor when in said low plank--
Claim 3, lines 3-4, “a high plank” should read --said high plank--
Claim 3, lines 4-5, “said finger shield region” should read --said curved finger shield region--
Claim 4, line 1, “said device” should read --said exercise device--
Claim 5, line 1, “said device” should read --said exercise device--
Claim 5, line 2, “said finger shield region” should read --said curved finger shield region--
Claim 6, line 1, “region, and said forearm” should read --region and said forearm--
Claim 7, line 1, “said fitness device allows” should read --said exercise device is configured to allow--
Claim 7, line 2, “the device” should read --the exercise device--
Claim 7, lines 2-3, “that can involve one or both arms” should read --that involves one or both arms of said user--
Claim 12, line 2, “said long axis” should read --a long axis--
Claim 15, line 1, “said device” should read --said exercise device--
Claim 15, line 2, “the bottom of the forearm support region” should read --a bottom of the curved forearm region--
Claim 15, line 2, “said omnidirectional casters” should read --said three omnidirectional casters--
Claim 17, line 2, “either sloping” should read --such that said grip handle is configured to slope--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially perpendicular” with respect to the transition between the curved finger shield region and the curved forearm region. To overcome this rejection, the Examiner suggests removing the term “substantially” from the claim language.
Claim 7 recites the limitation “said curved bottom surface” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the recited curved bottom surface is equivalent to the curved finger shield region or the curved forearm region.
Claim 10 recites the limitation “any one of a variety of materials” in line 2. It is unclear what materials are included in the claimed variety of materials, or if this limitation is intended to read broadly as --any material--.
Claim 12 recite the limitation “two omnidirectional casters” in lines 1-2. It is unclear if the recited two omnidirectional casters includes the previously claimed omnidirectional caster of claim 11, or if the recited two omnidirectional casters are independent structures, such that there are three omnidirectional casters of the invention.
Claim 14 recites the limitation “wherein said curved finger shield region includes a sharply defined curved or rounded point placed at a tip of said curved finger shield region.” However, claim 14 depends from claim 9, which recites “wherein said curved finger shield region has a quasi-curved surface including a flattened nose.” It is unclear how the curved finger shield region can have a quasi-curved surface including a flattened nose and have a sharply defined curved or rounded point placed at a tip of said curved finger shield region. Please see drawing objections above as well.
Claim 15 recites the limitation “three omnidirectional casters” in lines 1 and 2. It is unclear if the recited three omnidirectional casters includes the previously claimed omnidirectional caster of claim 11 and/or the two omnidirectional casters of claim 12, or if the recited three omnidirectional casters are independent structures, such that there are six omnidirectional casters of the invention.
substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially perpendicular” with respect to the arrangement of the grip handle relative to the forearm support. To overcome this rejection, the Examiner suggests removing the term “substantially” from the claim language.
Claim 18 recites the limitation “said grip handle is arranged substantially horizontal to, and parallel to, said forearm support.” However, claim 18 depends from claim 16, which recites “said grip handle is arranged substantially perpendicular to said forearm support.” It is unclear how the grip handle is arranged perpendicular to the forearm support while simultaneously arranged horizontal to, and parallel to, the forearm support, or if these limitations are referring to different axes of the grip handle. Please see drawing objections above as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride (US Publication No. 20150013041).
Regarding independent claim 1, McBride discloses an exercise device (hand protector 10) for use in connection with at least one bodyweight exercise, said device comprising:
a grip handle (hand grip 22);
a forearm support (resilient material 14 of rear portion 28) extending from said grip handle, allowing a user to grasp the grip handle and simultaneously to support a forearm thereon (see Fig. 1, Fig. 3);
a curved finger shield region (smooth outer surface 16 of front end portion 12, see curving in Figs. 1-3) covering said grip handle (see Figs. 1 and 3);
a curved forearm region (smooth outer surface 16 of rear portion 28; see curving in Figs. 1-3) covering said forearm support (see Figs. 1 and 3),
wherein said curved finger shield region and said curved forearm region form a contiguous curved surface (see Figs. 1-3) with a substantially perpendicular transition between the two (see Fig. 3), such that a user grasping the grip handle and simultaneously placing their forearm on said forearm support, can support at least a portion of their body weight on either one of said curved finger shield region or said curved forearm region (This limitation represents intended use - a recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The Examiner notes that the hand protector 10 is capable of being used in the manner as claimed for supporting a user’s body weight on the curved finger 

    PNG
    media_image1.png
    432
    425
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    676
    412
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    615
    344
    media_image3.png
    Greyscale


	Regarding claim 2, the Examiner notes that the limitations of claim 2 represent intended use - a recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The Examiner notes that the exercise device (hand protector 10) of McBride is capable of being used in the manner as claimed to allow a user to perform either one or two plank exercises, such that a user can contact the curved forearm region (smooth outer surface 16 of rear portion 28) against a floor when in low plank position, and where said user can contact the curved finger shield region (smooth outer surface 16 of front end portion 12) against said floor when in a high plank position.
	Regarding claim 3, the Examiner notes that the limitation of claim 3 represents intended use - a recitation of intended use of the claimed invention must result in a structural difference 
	Regarding claim 4, McBride further discloses wherein said device is formed from a polymer, or other material (paragraph [0039] lines 1-6, “Embodiments of the hand protector disclosed herein can be manufactured of any compliant material of suitable weight and resilience. Particular examples include, without limitation, foam (or foam rubber), polyurethane foam, closed or open cell foam, polyethylene foam, other foam materials, etc.”).
	Regarding claim 5¸ McBride further discloses wherein said device is formed as an integrally molded unit (paragraph [0039] lines 6-7, “In some embodiments the hand protector can be formed in a single piece, for example from a single mold”), including said finger shield region (smooth outer surface 16 of front end portion 12), said grip handle (hand grip 22), said curved forearm region (smooth outer surface 16 of rear portion 28), and said forearm support (resilient material 14 of rear portion 28).
	Regarding claim 6, McBride further discloses wherein said curved forearm region (smooth outer surface 16 of rear portion 28) and said forearm support (resilient material 14 of rear portion 28) are formed as sides of a single physical component (paragraph [0039] lines 6-7, “In some embodiments the hand protector can be formed in a single piece, for example from a single mold”; in the embodiment that the hand protector is formed as a single molded piece, the resilient material 14 forming the forearm support will form an inside wall of rear portion 28 while the smooth outer surface 16 will form an outside wall of rear portion 28 of the hand protector 10).
	Regarding claim 7, the Examiner notes that the limitation of claim 7 represents intended use - a recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The Examiner notes that the exercise device (hand protector 10) of McBride is capable of allowing for unique sliding low plank exercises on the curved bottom surface (either the curved finger shield region/outer surface 16 of front end portion 12 or the curved forearm region/outer surface 16 of rear portion 28) of the device that can involve one or both arms.
	Regarding claim 8, McBride further discloses wherein said forearm support includes a forearm pad (resilient material 14 of rear portion; paragraph [0039] lines 11-14, “In other embodiments, the hand protector can be manufactured of any sort of conventional padding material and covered with an outer coating”).
	Regarding claim 9, McBride further discloses wherein said curved finger shield region (smooth outer surface 16 of front end portion 12) has a quasi-curved surface including a flattened nose (see Figs. 1-3).
	Regarding claim 10, McBride further discloses wherein said curved forearm region (smooth outer surface 16 of rear portion 28) includes a curved balance point made of any of a 
	Regarding claim 16, McBride further discloses wherein said grip handle (hand grip 22) is arranged substantially perpendicular to said forearm support (resilient material 14 of rear portion 28; in the broadest reasonable interpretation, a longitudinal axis of hand grip 22 has been considered to be perpendicular to a longitudinal axis of the resilient material 14 of rear portion 28).
	Regarding claim 17, McBride further discloses wherein said grip handle (hand grip 22) is offset from perpendicular between 0 and 90 degrees, either sloping towards or away from the user (paragraph [0035], “In other embodiments the hand grip can be oriented at an angle other than 90.degree. to the plane of symmetry of the hand protector 10 so as to better accommodate either left or right hand”).
	Regarding claim 18, McBride further discloses wherein said grip handle (hand grip 22) is arranged substantially horizontal to, and parallel to, said forearm support (in the broadest reasonable interpretation, the longitudinal axis of hand grip 22 has been considered to be horizontal to or parallel to a lateral axis of the resilient material 14 of rear portion 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McBride (US Publication No. 20150013041) and further in view of Stack (US Patent No. 9079092).
McBride teaches the invention as substantially claimed, see above.
Regarding claim 14, McBride does not teach wherein said curved finger shield region (smooth outer surface 16 of front end portion 28) includes a sharply defined curved or rounded point placed at a tip of said curved finger shield region.
Stack discloses an exercise device (training glove 10) comprising a curved finger shield region (outer layer 34 of glove 10, see Fig. 2) including a sharply defined curved or rounded point (rotatable turntable 12) placed at a tip of said curved finger shield region (in the broadest reasonable interpretation, rotatable turntable 12 is a sharply defined rounded point placed at a tip of the outer layer 34 via connection with mounting plate 16, see Figs. 2-4).

    PNG
    media_image4.png
    445
    401
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    658
    406
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the curved finger shield region of McBride to include a sharply defined rounded point in the form of a rotatable turntable, as is similarly taught by Stack, placed at a tip of the curved finger shield region, for the purpose of allowing the user’s forearm to rotate with the exercise device while performing various boxing or martial arts training moves, or when performing push-ups (Stack Col. 1 line 66 - Col. 2 line 1, “Rotatable turntable 12 allows training glove 10 to rotate relative to a surface when training glove 10 is in a push-up position on its knuckles 14” and Col. 3 lines 13-17, “Referring to FIG. 2, a person who is undergoing boxing training or mixed martial arts training places their hands into training glove 10. As a person performs a push up exercise or punches a punching bag, second portion 18 rotates relative to first portion 16 to permit rotation of the user's forearm”).


Allowable Subject Matter
Claims 11-13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose an exercise device in combination with all of the structural and functional limitations, and further comprising a grip handle, a forearm support extending from the grip handle, allowing a user to grasp the grip handle and simultaneously support a forearm thereon, a curved finger shield region covering the grip handle, and a curved forearm region covering the forearm support, wherein the curved finger shield region and the curved forearm region form a contiguous curved surface with a substantially perpendicular transition between the two, such that a user grasping the grip handle and simultaneously placing their forearm on the forearm support, can support at least a portion of their body weight on either one of said curved finger shield region or said curved forearm region, and wherein the curved forearm region includes an omnidirectional caster.
The closest prior arts of record include: McBride (US Publication No. 20150013041), Peddar (US Patent No. 7972251), and Johnson et al. (US Publication No. 20150133275).
McBride discloses an exercise device comprising a grip handle (22), a forearm support (14), a curved finger shield region (16, 12), a curved forearm region (16, 28), wherein the curved finger shield region and the curved forearm region form a contiguous curved surface with a substantially perpendicular transition between the two, such that a user grasping the grip handle and simultaneously placing their forearm on the forearm support, can support at least a portion of 
Peddar discloses an exercise device comprising a grip handle (18), a forearm support (12), a forearm region (26), wherein a user is capable of gripping the grip handle while supporting their forearm on the forearm support, and wherein the forearm region includes a plurality of wheels (22). Peddar does not teach or suggest a curved finger shield region or a curved forearm region, wherein the curved finger shield region and the curved forearm region form a contiguous curved surface with a substantially perpendicular transition between the two, such that a user grasping the grip handle and simultaneously placing their forearm on the forearm support, can support at least a portion of their body weight on either one of said curved finger shield region or said curved forearm region.
Johnson et al. discloses an exercise device comprising a grip handle (6), a forearm support (inner surface of housing 2), a curved finger shield region and a curved forearm region (outer surface of housing 2), wherein the curved finger shield region and the curved forearm region form a contiguous curved surface with a substantially perpendicular transition between the two, such that a user grasping the grip handle and simultaneously placing their forearm on the forearm support, can support at least a portion of their body weight on either one of said curved finger shield region or said curved forearm region. Johnson et al. does not teach or suggest an omnidirectional caster of the curved forearm region, and it would not have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784